                  Case 20-12522-JTD       Doc 2985     Filed 06/24/21    Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 11

MALLINCKRODT PLC, et al.,                                 Case No. 20-12522 (JTD)

                               Debtors.                   (Jointly Administered)


                                     NOTICE OF SERVICE

         I hereby certify that on June 23, 2021, The Express Scripts Entities First Set of Requests

for Production to the Ad Hoc Acthar Plaintiffs were served via email upon the following counsel

of record:

Daniel K. Astin                                      Albert A. Ciardi, III
Ciardi Ciardi & Astin                                Ciardi Ciardi & Astin
1204 North King Street                               1905 Spruce Street
Wilmington, DE 19801                                 Philadelphia, PA 19103
Email: dastin@ciardilaw.com                          Email: aciardi@ciardilaw.com

                                                     Donald E. Haviland, Jr.
                                                     Haviland Hughes
                                                     201 South Maple Ave., Suite 110
                                                     Ambler, PA 19002
                                                     Email: haviland@havilandhughes.com



         I hereby further certify that on June 24, 2021, this Notice of Service was served via

CM/ECF upon all counsel of record.




{A&B-00743300-}
                  Case 20-12522-JTD   Doc 2985    Filed 06/24/21   Page 2 of 2




                                                  /s/ Christopher F. Cannataro
OF COUNSEL:                                      John M. Seaman (#3868)
                                                 Christopher F. Cannataro (#6621)
Michael J. Lyle, Esq. (pro hac vice)             ABRAMS & BAYLISS LLP
Eric C. Lyttle, Esq. (pro hac vice)              20 Montchanin Road, Suite 200
Meghan A. McCaffrey, Esq. (pro hac vice)         Wilmington, DE 19807
QUINN EMANUEL URQUHART &                         Telephone: (302) 778-1000
SULLIVAN, LLP                                    Facsimile: (302) 778-1001
1300 I Street NW, Suite 900                      seaman@abramsbayliss.com
Washington, DC 20005                             cannataro@abramsbayliss.com
Telephone: (202) 538-8000
Facsimile: (202) 538-8100                        Attorneys for Accredo Health Group,
mikelyle@quinnemanuel.com                        Curascript, Inc. (d/b/a Curascript, SD),
ericlyttle@quinnemanuel.com                      Express Scripts Holding Company,
meghanmccaffrey@quinnemanuel.com                 Express Scripts, Inc., and United
                                                 BioSource Corp. n/k/a United BioSource
K. John Shaffer, Esq. (pro hac vice)             LLC
QUINN EMANUEL URQUHART &
SULLIVAN, LLP
865 S. Figueroa Street, 10th Floor
Los Angeles, CA 90017
Telephone: (213) 443-3667
Facsimile: (213) 443-3100
johnshaffer@quinnemanuel.com

Dated: June 24, 2021




{A&B-00743300-}                             2
